DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 	Claims 1, 11 and 13 have been amended; and claims 2, 4, 10 and 15-17 have been canceled. Claims 1, 3, 5-9, 11-14 and 18 remain pending in this application. 


Claim Objections
Claims 6 and 12-14 are objected to because of the following informalities:  
Claim 6 recites “The piston (1) of claim 2”, which should recite --The piston (1) of claim 1--.  (Claim 2 has been canceled.)
Regarding claims 12-14, the applicant has not included the element numbers accompanied with the claimed elements like in the rest of the presented claims. The applicant should be consistent with all claims presented.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 11, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMurray et al. (US 2014/0261284 A1), hereafter McMurray, as evidenced with Fig. 6-b in Fujimoto (JP 2000337212 A) and Fig. 2 – Fig. 4 in Watanabe et al. (US 5,404,792).
Regarding claim 1, McMurray discloses a piston (110) of an internal combustion engine, which piston is designed in structured construction, comprising two oppositely arranged load-bearing skirt wall portions (126), wherein a connecting wall (28) respectively extends, starting from a respective one of two pin bosses (122), in the direction of a side edge of the load-bearing skirt wall portions (126), characterized in that in an interior of the piston is disposed at least one of a first rib (please see annotated Fig. 6 below) disposed on an inner side of the respective skirt wall portions, a second rib (56; please see annotated Fig. 5 below), and a third rib (56) oriented transversely to a pin bore axis, the third rib positioned radially inward and separate from the skirt wall portions (Fig. 5), and wherein a material thickness of a region around the second and the third rib is reduced (the final product would result in regions surrounding ribs 56 having reduced thickness).

    PNG
    media_image1.png
    754
    604
    media_image1.png
    Greyscale

Regarding claim 3, McMurray evidenced with Fujimoto discloses the piston in claim 1, wherein the second rib (see annotated Fig. 5) connects the two pin bosses (122) to one another, the second rib (56) positioned radially inward and radially distant from the skirt wall portions (Fig. 5).
	Regarding claim 6, McMurray evidenced with Watanabe discloses a piston wherein around the first rib, the load-bearing skirt wall portion has a reduced wall thickness (see annotated Fig. 6).
	Regarding claim 18, McMurray discloses a method for producing a piston, comprising a main body (10), in a forging process [0029], wherein, during the forging process, a protruding collar (16) is created, deformed, and subsequently a free circumferential end of the deformed collar is integrally connected to the main body of the piston blank (Fig. 1); and, further discloses the collar portion having a free circumferential marginal region, the collar defining a first annular groove (38) and a second annular groove (38) positioned below the first annular groove, the main body defining a third annular groove (38) positioned below the second annular groove (Fig. 2), wherein the collar circumferential marginal region is connected to the main body at a joining region (44) positioned between the second and the third annular groove ([0031], Fig. 2).

	Regarding claim 11, McMurray discloses a method for producing a piston blank, comprising a main body, in a forging process [0029], wherein, during the forging process, a protruding collar is created, deformed, and subsequently a free circumferential end of the deformed collar is integrally connected to the main body of the piston blank (Fig. 1 and Fig. 4), characterized in that the piston blank is provided in an interior with at least one of a second rib (56) and a third rib (56, see annotated Fig. 5), wherein regions around the at least one of the second rib and the third rib are reduced in terms of a wall thickness in relation to the wall thickness without the second rib and the third rib, the third rib oriented transversely to a pin bore axis, and positioned radially inward and separate from load-bearing skirt wall portions (the final product would result in regions surrounding ribs 56 having reduced thickness).
Regarding claims 13 and 14, McMurray discloses a method for producing a piston, comprising a main body (10), in a forging process [0029], wherein, during the forging process, a protruding collar (16) is created, deformed, and subsequently a free circumferential end of the deformed collar is integrally connected to the main body of the piston blank (Fig. 1); and, further discloses the collar portion having a free circumferential marginal region, the collar defining a first annular groove (38) and a second annular groove (38) positioned below the first annular groove, the main body defining a third annular groove (38) positioned below the second annular groove (Fig. 2), wherein the collar circumferential marginal region is connected to the main body at a joining region (44) positioned between the second and the third annular groove ([0031], Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McMurray et al. (US 2014/0261284 A1) in view of Scharp (US 2012/0145112 A1).
Regarding claims 5, 7 and 12, McMurray does not disclose a piston wherein an inward facing side of each of the two pin bosses defines a recess positioned at an upper apex of the two pin bosses, and wherein each of the two pin bosses define a draft groove positioned opposite the respective recess. Scharp discloses a piston (110) comprising pair of pin bosses (16) wherein an inward facing side of each of the two pin bosses defines a recess positioned around on of an upper or lower apex thereof (as seen in Fig. 6 pin bosses 16 comprise a recess on an inner side of the boss), and further comprising a groove (136) opposite the recess. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the piston of McMurray with the pin boss as taught by Scharp in order to reduce the thickness of the pin boss walls and for a pin securing ring. 

Regarding claims 8 and 9, McMurray is silent to a piston comprising at least one opening for a cooling medium, wherein around the opening is positioned a circumferential bead, and together with a section of the circumferential bead, defines a trough operable to collect a portion of the cooling medium. Sharp discloses a piston (10, Fig. 4) comprising at least one opening (33) for a cooling medium, wherein around the opening is positioned a circumferential bead (34, [0034]), and together with a section of the circumferential bead, defines a trough operable to collect a portion of the cooling medium (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the bead and the opening of Sharp in the piston of McMurray in order to provide inlet and outlet ports for the cooling medium. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-9, 11-14 and 18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747